          Case 19-40242                    Doc 20            Filed 02/27/19 Entered 02/27/19 16:18:14                                             Desc Main
                                                                                                                                                            02/27/2019 04:06:32pm
                                                              Document     Page 1 of 14

Fill in this information to identify your case:                                                                       For amended plans only:
                                                                                                                           Check if this amended plan is filed prior to
IN THE UNITED STATES BANKRUPTCY COURT                                                                                      any confirmation hearing.

FOR THE EASTERN DISTRICT OF TEXAS                                                                                            Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
                                                                                                                             continuance that counted as an initial
Debtor 1              Jason                      Brant                     Hollis
                                                                                                                             denial.
                      First Name                 Middle Name               Last Name
                                                                                                                    List the sections which have been changed by
Debtor 2
                                                                                                                    this amended plan:
(filing spouse)       First Name                 Middle Name               Last Name
                                                                                                                    ______________________________
Case number:          19-40242-BTR-13                                                                               ______________________________
                                                                                                                    ______________________________
                                                                                                                    ______________________________

TXEB Local Form 3015-a
                                                               CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1:         Notices
To Debtor*:         This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be appropriate in
                    some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
                    circumstances. When you file this Plan, you must serve a copy of it upon each party listed on the master mailing
                    list (matrix) of creditors as constituted by the Court on the date of service and evidence that service through
                    a Certificate of Service affixed to this document that attaches a copy of the matrix of creditors which you
                    served. The most current matrix in this case is available under the "Reports" tab of the CM-ECF system.

* The use of the singular term "Debtor" in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.

To Creditors:       Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                    You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                    have an attorney, you may wish to consult one.

                    If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an objection to
                    confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for the plan
                    confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case. The
                    objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in LBR
                    3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is timely filed.

                    Regardless of whether you are listed in the Debtor's matrix of creditors or in the Debtor's schedules, you must timely file
                    a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of Chapter 13
                    Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee's next scheduled
                    distribution date after the Effective Date of the Plan. See § 9.1.

                    The Debtor must check on box on each line to state whether or not the plan includes each of the following
                    items. If an item is checked as "Not Included" or if both boxes are checked, the provision will be ineffective if
                    set out later in the Plan.

1.1     A limit on the amount of an allowed secured claim through a final determination of                                              Included               Not included
        the value of property constituting collateral for such claim, as set forth in § 3.10 of
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.

1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     Included               Not included
        interest, as set forth in § 3.9 of this Plan.

1.3     Potential termination and removal of lien based upon alleged unsecured status of                                                Included               Not included
        claim of lienholder, as set forth in § 3.11 of this Plan.

1.4     Nonstandard provisions as set forth in Part 8.                                                                                  Included               Not included
          Case 19-40242                      Doc 20            Filed 02/27/19 Entered 02/27/19 16:18:14                                        Desc Main
                                                                                                                                                      02/27/2019 04:06:32pm
                                                                Document     Page 2 of 14

Debtor     Jason Brant Hollis                                                                                           Case number 19-40242-BTR-13



 Part 2:           Plan Payments and Length of Plan

 2.1     The applicable commitment period for the Debtor is                           36          months.


 2.2     Payment Schedule.

         Unless the Court orders otherwise, beginning on the 30th day after the Petition Date* or the entry date of any order converting this
         case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable commitment
         period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3 through 5 of this Plan
         (the "Plan Term" ). The payment schedule shall consist of:
         * The use of the term "Petition Date" in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

               Constant Payments:              The Debtor will pay                                  per month for                           months.

               Variable Payments:      The Debtor will make variable plan payments throughout the Plan Term. The proposed schedule for such
               variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


 2.3     Mode of Payment.             Regular payments to the Trustee will be made from future income in the following manner:

         [Check one]

               Debtor will make payments pursuant to a wage withholding order directed to an employer.

               Debtor will make electronic payments through the Trustee's authorized online payment system.

               Debtor will make payments by money order or cashier's check upon written authority of the Trustee.

               Debtor will make payments by other direct means only as authorized by motion and separate court order.

 2.4     Income tax refunds.

         In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
         required to:

             (1)    supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan Term to the
                    Trustee within 14 days of filing the return; and

             (2)    remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor during the plan term
                    which will be added to the plan base; provided, however, that the Debtor may retain from each such refund up to
                    $2,000.00 in the aggregate on an annual basis if the Debtor is current on the payment obligations to the Trustee under this
                    Plan at the time of the receipt of such tax refund.

         The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during the
         plan term.


 2.5     Additional payments.             [Check one]

               None. If "None" is checked, the rest of § 2.5 need not be completed.


 2.6     Plan Base.

         The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is        $40,420.00        which, when combined with any income
         tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds received by the
         Trustee on the Debtor's behalf during the Plan Term, constitutes the "Plan Base."


 Part 3:           Treatment of Secured Claims
 3.1     Post-Petition Home Mortgage Payments. [Check one]

               No Home Mortgage. If "No Mortgage" is checked, the remainder of § 3.1 need not be completed.




TXEB Local Form 3015-a [eff. 12/2017]                                            Chapter 13 Plan                                                                Page 2
           Case 19-40242               Doc 20         Filed 02/27/19 Entered 02/27/19 16:18:14                                 Desc Main
                                                                                                                                   02/27/2019 04:06:32pm
                                                       Document     Page 3 of 14

Debtor     Jason Brant Hollis                                                                       Case number 19-40242-BTR-13



 3.2      Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

               None. If "None" is checked, the remainder of § 3.2 need not be completed.

               Cure Claims. On the Petition Date, the Debtor was delinquent on payments to satisfy certain secured claims or upon obligations
               arising under an executory contract or an unexpired lease that the Debtor has elected to assume under § 6.1 of this Plan. While
               remaining current on all direct payment obligations (future installment payments) as each comes due under the applicable
               contractual documents during the plan term (a "DPO"), the Debtor shall cure all such delinquencies through the Plan as listed
               below (a "Cure Claim"). Each listed claims constitutes a separate class. The total amount of each allowed Cure Claim will be paid
               in full by the Trustee. The Trustee is authorized to initiate monthly payments on an interim basis based upon the projected amount
               of each Cure Claim listed below until such time as the allowed amount of each Cure Claim is established by the filing of a proof of
               claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of
               any objection thereto, shall control over any projected Cure Claim amount listed below. No interest will be paid on any Cure Claim
               in the absence of documentary proof that the applicable contractual documents entitle the claimant to receive interest on unpaid
               interest.

               If the automatic stay is terminated as to the property for which a Cure Claim exists at any time during the Plan Term, the next
               distribution by the Trustee on such Cure Claim shall be escrowed pending any possible reconsideration of the stay termination. If
               the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
               holder of the Cure Claim and regular distributions on that Cure Claim shall be reinstituted. In the event that the stay termination
               remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
               to other classes under this Plan and the Cure Claim shall thereafter be addressed solely under applicable state law procedures
               and will no longer be treated by the Plan. The completion of payments contemplated in this subsection constitutes a cure of all
               defaults of the Debtor's obligation to each listed claimant.


               Claimant                 Collateral/Property/Contract     Debtor's DPO      Projected        Plan      Projected     Projected Total
                                                Description                Amount          Cure Claim     Interest     Monthly      Cure Payment
                                                                                            Amount          Rate     Payment by       by Trustee
                                                                                                                       Trustee

 1.
 MO Ridgeview Owner LLC                Residential Lease                   $1,621.00       $3,302.00       0.00%       $150.10         $3,302.00


       Debt Maturing During Plan
       Term.
       Debt Maturing After
       Completion of Plan Term.
       Curing Assumed Executory
       Contract or Lease Obligation
       Pursuant to § 6.1.

 3.3      Secured Claims Protected from § 506 Bifurcation. [Check one]

               None. If "None" is checked, the remainder of § 3.3 need not be completed.

               910 Claims.    The claims listed below were either:

                  (1)   incurred within 910 days before the Petition Date and secured by a purchase money security interest in a motor vehicle
                        acquired for the personal use of the Debtor, or

                  (2)   incurred within 1 year of the Petition Date and secured by a purchase money security interest in any other thing of value,

               and are thus statutorily protected from bifurcation under § 506(a) based on collateral value (a "910 Claim").




TXEB Local Form 3015-a [eff. 12/2017]                                Chapter 13 Plan                                                           Page 3
          Case 19-40242              Doc 20         Filed 02/27/19 Entered 02/27/19 16:18:14                                Desc Main
                                                                                                                                   02/27/2019 04:06:33pm
                                                     Document     Page 4 of 14

Debtor    Jason Brant Hollis                                                                      Case number 19-40242-BTR-13


             Based upon the Debtor's election to retain certain personal property that serves as collateral for a 910 Claim, adequate protection
             payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee beginning in Month
             1 of the Plan for the benefit of holders of allowed 910 Claims secured by personal property as authorized by § 1326(a)(1)(C) and
             LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected secured creditor to the absolute
             exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the earliest practicable time to holders of
             allowed 910 Claims secured by personal property as listed below, notwithstanding any failure by the Debtor to achieve
             confirmation of this Chapter 13 plan. Adequate protection payments to be distributed by the Trustee are subject to the availability
             of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to pay all adequate protection
             payments otherwise due. Such adequate protection payments to each affected secured claimant shall continue on a monthly
             basis until the month in which equal monthly payments are initiated to such claimant under the Plan.

             Each 910 Claim constitutes a separate class. Each 910 Claim will be paid in full by the Trustee with post-confirmation interest
             accruing from the Effective Date of the Plan at the plan rate stated below. Upon confirmation of this Plan, the Trustee is
             authorized to initiate monthly payments on an interim basis based upon the projected amount of each 910 Claim listed below until
             such time as the allowed amount of each 910 Claim is established by the filing of a proof of claim in accordance with the
             Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of any objection thereto, shall
             control over any projected 910 Claim amount.

             If the automatic stay is terminated as to property securing a 910 Claim treated under this subsection at any time during the Plan
             Term, the next distribution by the Trustee on such 910 Claim shall be escrowed pending any possible reconsideration of the stay
             termination. If the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be
             released to the holder of the 910 Claim and regular distributions on that 910 Claim shall be reinstituted. In the event that the stay
             termination remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for
             distribution to other classes under this Plan and the 910 Claim shall thereafter be addressed solely under applicable state law
             procedures and will no longer be treated by the Plan.


             Claimant                    Collateral Description          Adequate         910 Claim        Plan      Equal Monthly      Projected
                                                                         Protection        Amount        Interest     Payment by          Total
                                                                          Payment                          Rate         Trustee        Payment by
                                                                                                                                         Trustee

 1.
 Resource One Credit                 2016 Ram 1500                        $283.44        $25,589.00      4.25%          Pro-Rata       $28,610.31
 Union                                                                 Month 1
                                                                       through

 3.4     Secured Claims Subject to § 506 Bifurcation.

         [Check one]

             None. If "None" is checked, the remainder of § 3.4 need not be completed.


 3.5     Direct Payment of Secured Claims Not in Default. [Check one]

             None. If "None" is checked, the remainder of § 3.5 need not be completed.


 3.6     Surrender of Property. [Check one]

             None. If "None" is checked, the remainder of § 3.6 need not be completed.

             Surrender of Collateral and Related Stay Relief. The Debtor surrenders to each claimant listed below the property that
             secures that creditor's claim and requests that, upon confirmation of this plan, the automatic stay under § 362(a) be terminated as
             to the referenced collateral only and any co-debtor stay under § 1301 be terminated in all respects. The affected claimant shall
             have ninety (90) days after the Effective Date of the Plan to file a proof of claim, or an amended claim, regarding recovery of
             any deficiency balance from the Estate resulting from the disposition of the collateral. Any such allowed general unsecured claim
             will thereafter be treated in Part 5 below.


                    Claimant                                   Collateral Description                               Collateral Location

 1.
 Ocwen Loan Servicing                             2804 Lynnwood




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                              Page 4
          Case 19-40242               Doc 20          Filed 02/27/19 Entered 02/27/19 16:18:14                                 Desc Main
                                                                                                                                     02/27/2019 04:06:33pm
                                                       Document     Page 5 of 14

Debtor    Jason Brant Hollis                                                                         Case number 19-40242-BTR-13



 2.
 Stonebridge Ranch Community                        2804 Lynnwood
 Association
 3.7     Lien Retention.

         The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
         secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing payment of
         any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total satisfaction of the
         indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a discharge order in favor of
         the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded by a subsequent order of the
         Court.


 3.8     Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.

         For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this Plan, the
         Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the indebtedness or as
         may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be retained by the Debtor
         under this Plan as they come due in the post-petition period. Such payment shall be tendered to the appropriate taxing authorities in
         accordance with applicable non-bankruptcy law on or before the last date on which such taxes may be paid without penalty.


 3.9     Lien avoidance.     [Check one]

              None. If "None" is checked, the remainder of § 3.9 need not be completed.


 3.10    Rule 3012 Valuation of Collateral.      [Check one]

              None. If "None" is checked, the remainder of § 3.10 need not be completed.


 3.11    Lien Removal Based Upon Unsecured Status.              [Check one]

              None. If "None" is checked, the remainder of § 3.11 need not be completed.


 Part 4:       Treatment of Administrative Expenses, DSO Claims and Other Priority Claims

 4.1     General

         All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without post-
         confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based upon the
         projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is established by the
         filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by
         the Court of any objection thereto, shall control over any projected priority claim amount listed below.


 4.2     Trustee's Fees.

         The Trustee's fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant thereto,
         shall be promptly collected and paid from all plan payments received by the Trustee.




TXEB Local Form 3015-a [eff. 12/2017]                               Chapter 13 Plan                                                               Page 5
          Case 19-40242               Doc 20           Filed 02/27/19 Entered 02/27/19 16:18:14                              Desc Main
                                                                                                                                    02/27/2019 04:06:33pm
                                                        Document     Page 6 of 14

Debtor    Jason Brant Hollis                                                                       Case number 19-40242-BTR-13



 4.3     Attorney's Fees.

         The total amount of attorney's fees requested by the Debtor's attorney in this case is      $4,000.00      . The amount of
               $195.00         was paid to the Debtor's attorney prior to the Petition Date. The allowed balance of attorney's fees will be paid by
         the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§ 3.3 and 3.4
         of this Plan.

         The allowed balance of attorney's fees to be awarded to the Debtor's attorney in this case shall be determined by:

              LBR 2016(h)(1);          by submission of a formal fee application.

                 LBR 2016(h)(1): If the attorney's fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total fee
                 shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor's attorney regarding the
                 rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in that local
                 rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or reduction
                 of the benchmark amount in this case without the necessity of court order. No business case supplement to the benchmark
                 fee shall be recognized unless a business case designation is granted on or before initial confirmation of the Plan.

                 Fee Application: If the attorney's fee award is determined by the formal fee application process, such fee application shall be
                 filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
                 is filed within that period, the determination of the allowed amount of attorney's fees to the Debtor's attorney shall revert to the
                 benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and the
                 Trustee shall adjust any distributions in this class accordingly.


 4.4     Priority Claims: Domestic Support Obligations ("DSO"). [Check one]

              None. If "None" is checked, the remainder of § 4.4 need not be completed.


 4.5     Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.


 4.6     Priority Claims: Taxes and Other Priority Claims Excluding Attorney's Fees and DSO Claims. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.


 Part 5:       Treatment of Nonpriority Unsecured Claims

 5.1     Specially Classed Unsecured Claims.            [Check one]

              None. If "None" is checked, the remainder of § 5.1 need not be completed.


 5.2     General Unsecured Claims.

         Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

              100% + Interest at                ;

              100% + Interest at                    with no future modifications to treatment under this subsection;

              Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified claims.


 5.3     Liquidation Analysis: Unsecured Claims Under Parts 4 and 5.

         If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured claims
         under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an aggregate sum of
         approximately        $0.00    . Regardless of the particular payment treatments elected under Parts 4 and 5 of this Plan, the
         aggregate amount of payments which will be paid to the holders of allowed unsecured claims under this Plan will be equivalent to or
         greater than this amount.




TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                           Page 6
          Case 19-40242               Doc 20         Filed 02/27/19 Entered 02/27/19 16:18:14                               Desc Main
                                                                                                                                   02/27/2019 04:06:33pm
                                                      Document     Page 7 of 14

Debtor    Jason Brant Hollis                                                                       Case number 19-40242-BTR-13



 Part 6:       Executory Contracts and Unexpired Leases

 6.1     General Rule - Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED.
         All other executory contracts and unexpired leases of the Debtor are REJECTED.

         [Check one.]

              None. If "None" is checked, the remainder of § 6.1 need not be completed.

              Assumed Contracts/Leases. All cure claims arising from the assumption of the following executory contracts or unexpired
              leases will be treated as specified in § 3.2 of the Plan and must be listed therein in order to be assumed. Otherwise, post-petition
              installment payments for any assumed executory contract or unexpired lease agreement constitute a direct payment obligation
              ("DPO") of the Debtor for which the Debtor shall serve as the disbursing agent.


                             Counterparty                                        Description and Required Monthly Payment Amount of
                                                                                   Assumed Executory Contract or Leased Property

 1.                                                                     $60.00
 Appliance Warehouse                                                    Washer & Dyrer

 2.                                                                     $1,621.00
 MO Ridgeview Owner LLC                                                 Residential Lease

 Part 7:       Vesting of Property of the Estate

 7.1     Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence of a
         court order to the contrary.


 Part 8:       Nonstandard Plan Provisions
              None. If "None" is checked, the rest of Part 8 need not be completed.


 Part 9:       Miscellaneous Provisions

 9.1     Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
         nonappealable order.


 9.2     Plan Distribution Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the following
         order: (1) Trustee's fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed attorney fees
         under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and 4.5 concurrently;
         (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general unsecured claims under
         § 5.2.


 9.3     Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated without the
         consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the Debtor, or any
         attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any authorized exemption claim of
         the Debtor, with the remainder of the funds dedicated as an additional component of the plan base.




TXEB Local Form 3015-a [eff. 12/2017]                              Chapter 13 Plan                                                              Page 7
           Case 19-40242             Doc 20         Filed 02/27/19 Entered 02/27/19 16:18:14                               Desc Main
                                                                                                                                  02/27/2019 04:06:37pm
                                                     Document     Page 8 of 14

Debtor     Jason Brant Hollis                                                                     Case number 19-40242-BTR-13



 Part 10:       Signatures

   X     /s/ Randy Leigh Tipton                                             Date 02/27/2019

   Signature of Attorney for Debtor(s)


   X     /s/ Jason Brant Hollis                                             Date 02/27/2019

   X                                                                        Date

   Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

   By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording
   and order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than
   any nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions
   other than those included in Part 8.



 Part 11:       Certificate of Service to Matrix as Currently Constituted by the Court

I hereby certify that the above and foregoing document was served upon all of the parties as listed on the attached master mailing list (matrix) as
constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or electronic notification on
February 27, 2019:


                                                                                    /s/ Randy Leigh Tipton
                                                                                    Randy Leigh Tipton




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                             Page 8
        Case 19-40242             Doc 20   Filed 02/27/19 Entered 02/27/19 16:18:14                Desc Main
                                                                                                        02/27/2019 04:06:41pm
                                            Document     Page 9 of 14
                                     UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION
IN RE: Jason Brant Hollis                                                   CASE NO   19-40242-BTR-13

                    Debtor(s)                                               CHAPTER   13

                                  EXHIBIT "A" - VARIABLE PLAN PAYMENTS

                    PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)

 Month / Due Date      Payment                Month / Due Date   Payment                   Month / Due Date   Payment
  1    03/01/2019       $300.00                21   11/01/2020    $680.00                   41   07/01/2022     $680.00
  2    04/01/2019       $680.00                22   12/01/2020    $680.00                   42   08/01/2022     $680.00
  3    05/01/2019       $680.00                23   01/01/2021    $680.00                   43   09/01/2022     $680.00
  4    06/01/2019       $680.00                24   02/01/2021    $680.00                   44   10/01/2022     $680.00
  5    07/01/2019       $680.00                25   03/01/2021    $680.00                   45   11/01/2022     $680.00
  6    08/01/2019       $680.00                26   04/01/2021    $680.00                   46   12/01/2022     $680.00
  7    09/01/2019       $680.00                27   05/01/2021    $680.00                   47   01/01/2023     $680.00
  8    10/01/2019       $680.00                28   06/01/2021    $680.00                   48   02/01/2023     $680.00
  9    11/01/2019       $680.00                29   07/01/2021    $680.00                   49   03/01/2023     $680.00
  10   12/01/2019       $680.00                30   08/01/2021    $680.00                   50   04/01/2023     $680.00
  11   01/01/2020       $680.00                31   09/01/2021    $680.00                   51   05/01/2023     $680.00
  12   02/01/2020       $680.00                32   10/01/2021    $680.00                   52   06/01/2023     $680.00
  13   03/01/2020       $680.00                33   11/01/2021    $680.00                   53   07/01/2023     $680.00
  14   04/01/2020       $680.00                34   12/01/2021    $680.00                   54   08/01/2023     $680.00
  15   05/01/2020       $680.00                35   01/01/2022    $680.00                   55   09/01/2023     $680.00
  16   06/01/2020       $680.00                36   02/01/2022    $680.00                   56   10/01/2023     $680.00
  17   07/01/2020       $680.00                37   03/01/2022    $680.00                   57   11/01/2023     $680.00
  18   08/01/2020       $680.00                38   04/01/2022    $680.00                   58   12/01/2023     $680.00
  19   09/01/2020       $680.00                39   05/01/2022    $680.00                   59   01/01/2024     $680.00
  20   10/01/2020       $680.00                40   06/01/2022    $680.00                   60   02/01/2024     $680.00
          Case 19-40242         Doc 20           Filed 02/27/19 Entered 02/27/19 16:18:14             Desc Main
                                                                                                            02/27/2019 04:06:44pm
                                                  Document     Page 10 of 14
                                      UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

  IN RE: Jason Brant Hollis                                                    CASE NO.     19-40242-BTR-13
                                    Debtor


                                                                              CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on February 27, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Randy Leigh Tipton
                                Randy Leigh Tipton
                                Bar ID:24039860
                                Lee Law Firm, PLLC
                                8701 Bedford Euless Rd., Suite 510
                                Hurst, TX 76053
                                (817) 265-0123



Acceptance Now                                   Capital One Bank                         Carey D. Ebert
x4111                                            xxxx-xxxx-xxxx-1202                      P. O. Box 941166
5501 Headquarters Dr                             15000 Capital One Dr.                    Plano, TX 75094-1166
Plano, TX 75024                                  Richmond, VA 23238



AD Astra Recovery Services Inc                   Capital One Bank                         Centennial Pediatrics
xxxxxxxxx2130                                    5447                                     x5685
8918 W 21 Street N Suite 200 PMB 303             15000 Capital One Dr.                    5560 Independence Pkwy
Wichita, KS 67205-1880                           Richmond, VA 23238                       Frisco, TX 75035



Alltran Financial                                Cardionet                                Centennial Pediatrics
xxxx8345                                         1000 Cedar Hollow Rd                     x5686
P.O. Box 610                                     Malvern, PA 19355                        5560 Independence Pkwy
Sauk Rapids, MN 56379                                                                     Frisco, TX 75035



Bank of Texas                                    Cardionet                                Children's Health
xxxxxx4613                                       xxx1607                                  xxxx7950
PO Box 248818                                    P.O. Box 508                             1935 Medical District Dr.
Oklahoma City, OK 73124                          Malvern, PA 19355                        Dallas, TX 75235-7701
          Case 19-40242         Doc 20          Filed 02/27/19 Entered 02/27/19 16:18:14                   Desc Main
                                                                                                                02/27/2019 04:06:44pm
                                                 Document     Page 11 of 14
                                       UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION

  IN RE: Jason Brant Hollis                                                         CASE NO.     19-40242-BTR-13
                                   Debtor


                                                                                CHAPTER          13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #1)

Chrysler Capital                                Credit One Bank                                Eldorado Collision
P.O. Box 660355                                 P.O. Box 60500                                 1800 Bray Central Dr
Dallas, TX 75266                                City Of Industry, CA 91716                     Mckinney, TX 75069




City Finance                                    Credit Systems Intl., Inc.                     Eldorado Collision
xxxxxxx0001                                     xxxxx1101                                      c/o Mitchell Madden Law Firm
1330 N. McDonald 201                            P.O. Box 1088                                  13800 Montfort, Ste 160
McKinney, TX 75069                              Arlington, TX 76004-1088                       Dallas, TX 75240-4498



City of Mckinney Appraisal                      Credit Systems Intl., Inc.                     Enterprise Holding, LLC
PO Box 8006                                     xxxx6922                                       xxxx8264
Mckinney, TX 75070-8006                         P.O. Box 1088                                  6100 Preston, Ste 100
                                                Arlington, TX 76004-1088                       Frisco, TX 75034



Collin County Tax Assessor/Collector            Credit Systems Intl., Inc.                     Envision Payment Solutions Inc
C/O Gay Mccall Isaacks, Et Al                   xxxxx0291                                      xxxxx0001
777 E 15th Street                               P.O. Box 1088                                  PO Box 157
Plano, TX 75074-5799                            Arlington, TX 76004-1088                       Suwanee, GA 30024



Convergent Outsourcing                          Csc Collection                                 Financial Accounts Services Team
xxxx2349                                        725 Canton St                                  xxx9516
800 SW 39th St                                  Norwood, MA 02062-2679                         P.O. Box 11567
Renton, WA 98057                                                                               8300 Kingston Pike
                                                                                               Knoxville, TN 37939-1567


County Clerk's Office                           Dallas Physicians Medical Service              First Premeir Bank
xxx-xxxxx-2017                                  xxx8203                                        6432
2100 Bloomdale Rd                               PO Box 848468                                  3820 N. Louise Ave
Ste 12165                                       Dallas, TX 75284                               Tapeonly, SD 57107
McKinney, TX 75071


Credit Control, Inc.                            Department of Public Safety                    Fred Loya
xxxx6952                                        PO Box 11415                                   Wilber & Assoc
P.O. Box 1945                                   Oklahoma City, OK 73136-0415                   210 Landmark Dr.
Southgate, MI 48195                                                                            Normal, IL 61761-2119
          Case 19-40242         Doc 20         Filed 02/27/19 Entered 02/27/19 16:18:14                    Desc Main
                                                                                                                02/27/2019 04:06:44pm
                                                Document     Page 12 of 14
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Jason Brant Hollis                                                         CASE NO.     19-40242-BTR-13
                                  Debtor


                                                                                  CHAPTER        13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #2)

Health Texas Provider Network                  Justice of the Peace Pct 1 Place 1              McKenzie Paul & Assoc
xxxxx8535                                      Collin County                                   xx9288
PO Box 842727                                  2100 Bloomdale Rd.                              111 W Anderson Lane Ste E350
Dallas, TX 75284                               McKinney, TX 75071                              Austin, TX 78752



Health Texas Provider Network                  Justice of The Peace, Precinct 3                Michael Jordan Physical Therapy
xx2569                                         4920 E. Park Blvd #210                          6051 Alma Dr
P.O. Box 844128                                Plano, TX 75074                                 Mckinney, TX 75070-2139
Dallas, TX 75284



Hertz Rental                                   Kenny B Carter Jr MD                            Microf
PO Box 13270 H-5                               xxx9921                                         Po Box 70085
Scottsdale, AZ 85267-3270                      8380 Warren Pkwy                                Albany, GA 31708-0085
                                               Suite 504
                                               Frisco, TX 75034


Hy Cite Financial                              Lab Corp.                                       MO Ridgeview Owner LLC
xxxxxx8455                                     xxxx7002                                        2300 Kathryn Ln.
333 Holtzman Road                              P.O. Box 2240                                   Plano, TX 75025
Madison, WI 53713                              Burlington, NC 27216



Integrity Texas Funding Lp                     Lab Corp.                                       North Texas Tollway Authority
84 Villa Road                                  xxxx8969                                        5900 W Plano Pkwy
Greenville, SC 29615                           P.O. Box 2240                                   Plano, TX 75093-4695
                                               Burlington, NC 27216



Internal Revenue Service                       Lvnv Funding                                    Ntta
P.O. Box 7346                                  xxxx-xxxx-xxxx-1202                             P O Box 660244
Philadelphia, PA 19101-7346                    Resurgent Capital Services                      Dallas, TX 75266-0244
                                               Po Box 10587
                                               Greenville, SC 29603-0587


Jason Brant Hollis                             Majr Finance Corp                               Ocwen Federal Bank
2300 Kathryn Ln #3418                          7951 W Mississppi Ave S                         P.O. Box 24738
Plano, TX 75025                                Denver, CO 80226                                West Palm Beach, FL 33416
           Case 19-40242      Doc 20            Filed 02/27/19 Entered 02/27/19 16:18:14                Desc Main
                                                                                                             02/27/2019 04:06:44pm
                                                 Document     Page 13 of 14
                                     UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

  IN RE: Jason Brant Hollis                                                      CASE NO.     19-40242-BTR-13
                                   Debtor


                                                                                 CHAPTER      13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #3)

Ocwen Loan Servicing                            Resource One Credit Union                   Stonebridge Ranch Community
PO Box 24605                                    xxxxxx0143                                  Association
West Palm Beach, FL 33416                       PO Box 660077                               c.o Riddle & Williams
                                                Dallas, TX 75266                            3811 Turtle Creek Blvd, Ste 500
                                                                                            Dallas, TX 75219-4497


One Geico Plaza                                 Resurgent Capital Services L.P.             Td Bank Na
xxxxxx3566                                      xxxxx8574                                   Po Box 673
Bethesda, MD 20810-0001                         Attention: Correspondence Department        Minneapolis, MN 55440-0673
                                                P.O. Box 10497, MS 576
                                                Greenville, SC 29603


Palmer Recovery Attorneys PLLC                  Riddle & Williams, P.C.                     TD RCS/ Fred Meyers
xxx1440                                         3710 Rawlins Street                         1000 MacArthur Blvd
260 Wekiva Springs Rd                           Suite 1400-Regency Plaza                    Mahwah, NJ 07430-2035
Suite 2090                                      Dallas, TX 75219-4217
Longwood, FL 32779


Peritus Portfolio Services                      Robert Markel Weinberg Butler Hailey        Td Retail Card Services
P.O. Bo 141419                                  xxxxx0920                                   C/O Creditors Bankruptcy Service
Irving, TX 75014                                2800 Post Oak Blvd                          PO Box 800849
                                                57th Floor                                  Dallas, TX 75380-0849
                                                Houston, TX 77056


Plano Photo Enforcement                         RSH Liquidating Trust                       Texas Department of Public Safety
xxxx3107                                        xxxx8187                                    xxA122
Customer Service Center                         CF5 Check Services                          5805 N. Lamar Blvd
PO Box 42034                                    300 Radio Shack Circle                      Austin, TX 78752-4422
Phoenix, AZ 85080                               Fort Worth, TX 76102


Quantum Group                                   Skopos Financial                            Texas Health Physican Group
Sadino Funding LLC                              500 E John Carpenter Frwy #300              xxxxxxx3201
Po Box 788                                      Irving, TX 75062                            P.O. Box 732262
Kirkland, WA 98083-0788                                                                     Dallas, TX 75373



Quest Diagnostics                               Stonebridge Ranch Community                 Texas Scottish Rite Hospital
xxxxxx8402                                      6201 Virginia Pkwy                          x5355
PO Box 740779                                   Mckinney, TX 75071                          2222 Welborn St
Cincinnati, OH 45274                                                                        Dallas, TX 75219
          Case 19-40242          Doc 20         Filed 02/27/19 Entered 02/27/19 16:18:14            Desc Main
                                                                                                        02/27/2019 04:06:44pm
                                                 Document     Page 14 of 14
                                      UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

  IN RE: Jason Brant Hollis                                                     CASE NO.   19-40242-BTR-13
                                   Debtor


                                                                                CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #4)

The Phoenix Recovery Group                      United States Trustee's Office
xxxxxxxx7839                                    110 North College Avenue, Suite 300
1045 Cheever Blvd                               Tyler, Texas 75702-7231
Suite 204
San Antonio, TX 78217


Time Warner Cable                               VeriChek, Inc
xxxxxxxxxxxx1779                                xx0999
Po Box 60074                                    PO Box 3218
City of Industry, CA 91716                      Abilene, TX 79604



Todd, Brerner & Lawson                          Webbank Fingerhut
xxxxx3002                                       6250 Ridgewood Rd.
Po Box 36788                                    Saint Cloud, MN 56303
Rock Hill, SC 29732



Transworld System                               Wilber & Associates PC
xxxxxxxxxxx2Q2S                                 xxxxxx4227
500 Virginia Dr Ste 514                         210 Landmark Dr
Ft Washington, PA 19034                         Normal, IL 61761



TRS Recovery Services, INC                      World Finance
xxxxxxxxxx1850                                  xxxxxxx4101
PO Box 60022                                    405 N McDonald St
City Industry, CA 91716-0022                    Suite A
                                                McKinney, TX 75069


United States Attorney General
Main Justice Building, Rm 5111
10th & Constitution Ave
NW Washington D.C. 50230



United States Attorney's Office
110 North College Avenue, Suite 700
Tyler, Texas 75702-0204
